DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of component (C) of Formula (I) per claim 3 and the thermoplastic molding material comprising components (A)-(E) in the reply filed on May 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23, 2022.
Claim Rejections - 35 USC § 112
Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 5, it is unclear how the confusing text “is constructed from” limits component C).  That is, it is unclear as to whether the depicted formulae (I), (II), (III), (IV), (V) and (VI) represent the actual component C).
In claim 3, it is unclear how the confusing term “type” limits formula (IV).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0009918 (Hoerold) in view of US 2016/0053115 (Roth).
Hoerold discloses thermoplastic molding compositions comprising:
1 to 96 wt.% of at least one thermoplastic polyamide (meets Applicants’ polyamide A) and overlaps content thereof); 
2 to 25 wt.% of a dialkylphosphinic salt and/or diphosphinic salt (not precluded from present claims); 
1 to 20 wt.% of a salt of phosphorous acid inclusive of aluminum salts thereof (meets Applicants’ aluminum salt of phosphonic acid C) and overlaps content thereof);
1 to 50 wt.% of a filler or reinforcing material (not precluded from present claims or meets Applicants’ additive E) and overlaps content thereof); 
0 to 2 wt.% of a carboxyl ester amide material (not precluded from present claims or meets Applicants’ additive E) and content thereof); 
 0 to 10 wt.% of a phosphonite or mixture of a phosphonite and a phosphate (not precluded from present claims or meets Applicants’ additive E) and content thereof); and
 0 to 1 wt.% of an ester or salt of a fatty acid (not precluded from present claims or meets Applicants’ additive E) and content thereof),
wherein other phosphorus flame retardants such as red phosphorus (meets Applicants’ red phosphorus  B)) can be present (e.g., abstract, [0035-0038], [0065], examples, claims).
	Hoerold sets forth various working examples which differ in essence from  present claims 1 and 2 in the absence of red phosphorus.  Considering Hoerold clearly discloses that red phosphorus can be added as an additional flame retardant [0065], it would have been obvious to one having ordinary skill in the art to further incorporate red phosphorus, in conventional amounts per Roth, into Hoerold’s working examples for its expected additive effect.  In this regard, it is known per Roth that the presence of up to 10 wt.% red phosphorus in a similarly-constituted polyamide composition contributes to flame-retardancy and glow-wire resistant.  Specifically, Roth discloses a composition comprising:
10 to 97 wt.% of a thermoplastic polyamide;
1 to 10 wt.% of red phosphorus;
0.15 to 6 wt.% of a dialkylphosphinic salt including aluminum;
 1 to 10 wt.% of an ethylene copolymer 
0 to 5 wt.% of talc powder and
0 to 60 wt.% of further additional substances.
As to claims 3 and 5, Hoerold’s salt of phosphorus acid (C) [0035-0038] embraces Applicants’ aluminum salts of phosphonic acid.
As to claims 9 and 10, Hoerold discloses the production of similar molded products.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765